COBB, Judge,
concurring specially.
I concur with the majority’s unpublished memorandum as to Issue II, regarding the alleged improper communication by the *636prosecutor. I also concur with the majority’s resolution of Issue I, because the record before us does not contain sufficient evidence to support Cendi Amos’s claim that the trial court erred when it denied her motion to vacate her guilty plea. I write specially only to note that it appears to me that trial counsel’s representation of Amos and her husband, her co-defendant, created a conflict of interest, but that this claim was not adequately presented to the trial court. Contrary to Amos’s assertions on appeal, the record does not contain trial counsel’s motion to withdraw on the basis of a conflict of interest. Moreover, counsel continued to represent Amos throughout the guilty-plea proceeding. Trial counsel filed a motion to withdraw only after retained counsel filed a motion to vacate Amos’s guilty plea, and after an untimely hearing on that plea had been held. The only method by which Amos can seek relief for this likely error is through postcon-viction proceedings.